                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

ANTWON T. MOONEY                                                              PLAINTIFF

V.                            CASE NO. 2:18-CV-127-BD

SOCIAL SECURITY ADMINSTRATION                                               DEFENDANT


                     MEMORANDUM OPINION AND ORDER

       Plaintiff Antwon T. Mooney has appealed the final decision of the Commissioner

of the Social Security Administration denying his claim for supplemental security

income. Both parties have submitted appeal briefs, and the case is ready for decision. 1

I.     Background:

       In 2015, Mr. Mooney alleged inability to work because he was a slow learner and

he had a rod in his left leg from a gunshot wound. (Tr. 20, 39, 41-42, 54, 181) After a

hearing, an administrative law judge (ALJ) issued an unfavorable decision denying Mr.

Mooney’s claim. (Tr. 20-31) In February 2018, the Appeals Council denied review, and

Mr. Mooney appealed to this Court. (Tr. 6-10) (Docket entry #11)

       Mr. Mooney was 24 years old at the time of the hearing before the ALJ. (Tr. 40)

He had completed the eleventh grade in special education classes. (Tr. 30, 42, 182) He

lived with his mother (Tr. 40) and had no past work experience (Tr. 42-43).




1
 The parties have consented to the jurisdiction of the Magistrate Judge. (Docket entry
#4)
II.      The ALJ’s Decision:

         The ALJ 2 determined that Mr. Mooney had not engaged in substantial gainful

activity since March 31, 2015. 3 His joint dysfunction and intellectual disability were both

deemed severe impairments; but, he did not have an impairment or combination of

impairments that met a listed impairment. (Tr. 22-26) The ALJ further found that Mr.

Mooney’s allegations regarding the intensity, persistence, and limiting effects of his

symptoms were not entirely credible because they were not consistent with the medical

evidence. (Tr. 27)

         Based on these findings, the ALJ concluded that, during the relevant time period,

Mr. Mooney retained the residual functional capacity (RFC) for sedentary work where

interpersonal contact is incidental to the work performed. “Incidental” in this context

would mean that interpersonal contact would require limited interaction, such as meeting

and greeting the public, answering simple questions, accepting payment and making

change. The complexity of tasks assigned to Mr. Mooney would have to be learned by

demonstration or repetition within 30 days, with few variables, and with little required

judgment. Supervision would have to be simple, direct and concrete. (Tr. 26-30)

         The ALJ relied on the testimony of a Vocational Expert (VE) to find at step 5 to

find, based on Mr. Mooney’s age, education, work experience and RFC, that he could

perform assembly and inspector jobs available in the national economy. (Tr. 30) The VE



2
    The Honorable Mark Ferguson.
3
    At the hearing, Mr. Mooney amended his onset date to March 31, 2015. (Tr. 39)
identified fishing reel assembler, described in the Dictionary of Occupational Titles

(DOT) 732.684-062, as an unskilled, sedentary job that Mr. Mooney could perform. (Tr.

31) The ALJ determined, therefore, that Mr. Mooney was not disabled. (Tr. 31)

III.   Discussion:

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether the

decision is free of legal error. Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018);

see also 42 U.S.C. § 405(g). Substantial evidence in this context means relevant evidence

that a reasonable mind would accept as adequate to support a conclusion. Id. (citing Jones

v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010) (other citation omitted). Substantial evidence

on the record as a whole means that the court must take into account record evidence that

both supports and detracts from the ALJ’s decision. Stanton v. Comm’r, Soc. Sec. Admin.,

899 F.3d 555, 557 (8th Cir. 2018) (citation omitted). Reversal is not warranted, however,

“merely because substantial evidence would have supported an opposite decision.” Tilley

v. Astrue, 580 F.3d 675, 679 (8th Cir. 2009) (citations omitted).

       A.     Issue on Appeal

       Mr. Mooney raises one issue on appeal. He claims that the ALJ erred by failing to

resolve a conflict between the assigned RFC, the VE’s testimony, and the DOT. He cites

Social Security Ruling 00-4p in support of his argument. (#11) More specifically, he

complains that the ALJ erred by relying on the VE’s testimony that someone with his

RFC could perform the job of fishing reel inspector, which has a special vocational

preparation (SVP) level of two, even though he was limited to performing jobs with an
SVP level of one. The Commissioner contends that substantial evidence supports the

decision that Mr. Mooney was not disabled, because the ALJ properly relied on the VE’s

testimony.

      B.     Step Five

      At the hearing, the following exchange occurred between the ALJ and VE:

      BY THE ADMINISTRATIVE LAW JUDGE:

      Q:     All right, Mr. Turner. We don’t have any past relevant work to
      consider. I’ll move straight ahead to hypotheticals. I’d like for you to
      consider an individual who is 24 years of age with a high school education
      and no work experience. Assume the individual can perform work at the
      light exertional level. Non-exertionally, he’s able to perform work with
      interpersonal contact as incidental to the work performed. Incidental being
      defined as interpersonal contact requiring a limited degree of interaction
      such as meet and greeting public, answering simple questions, accepting
      payment, making change. And the complexity of tasks can be learned by
      demonstration or repetition within 30 days with few variables, little
      judgment. And the supervision required is simple direction, concrete. Given
      those limitations, would you be able to identify any appropriate
      occupations?

      A:     Yes, Your Honor. This person you described to me could do work
      such as a motel cleaner. The DOT for that is 323.687-014. That is
      unskilled, light work with an SVP 2. And there’s over 350,000 in the
      national economy. And then this person you described could do assembly
      work at the unskilled, light level such as plumbing hardware assembler
      706.684-086, SVP 2, unskilled, light. In the national economy of various
      types of assembly jobs at that level, over 50,000.

      Q:     If we reduce the exertional level to sedentary but otherwise [keep]
      the hypothetical the same, would you be able to identify occupations?

      A:     Your honor, there would be like there are assembly jobs and there
      are inspector jobs. Approximately 50 to 60,000 nationally. I’ll give one
      example of a fishing reel assembler, 732.684-062, unskilled, light, I mean
      unskilled, sedentary.
(Tr. 50-51) Based on the above testimony, the ALJ found, at step five, that Mr. Mooney

was not disabled.

       Mr. Mooney complains that the ALJ erred by not asking the VE to resolve an

apparent conflict between his RFC (which he claims limits him to SVP level-one jobs)

and the job identified by the VE, which the DOT defines as an SVP level-two job.

       SVP sets out the time required by a typical worker to learn the techniques and to

acquire the information necessary to perform the job in an average manner. See Appendix

B, Specific Vocational Preparation, SCODICOT. SVP level-two is defined in the

regulations as “anything beyond short demonstration up to and including 30 days.” 20

C.F.R. §656.3. Level-one is defined as, “short demonstration only.” Appendix C, Specific

Vocational Preparation, SCODICOT. Additionally, level-two reasoning requires that the

claimant have the ability to apply “commonsense understanding to carry out detailed but

uninvolved written or oral instructions. Deal with problems involving a few concrete

variables in or from standardized situations.” Id.; see also Moore v. Astrue, 623 F.3d 599,

604 (8th Cir. 2010). Level-one reasoning, by contrast, requires that the claimant be able

to “[a]pply commonsense understanding to carry out simple one- or two-step instructions.

Deal with standardized situation with occasional or no variables in or from these

situations encountered on the job.” Id.

       Mr. Mooney contends that the ALJ found that he had the RFC to perform only

jobs with a level-one SVP. This contention is not accurate. The ALJ found that Mr.

Mooney could perform jobs where “complexity of tasks can be learned by demonstration

or repetition within 30 days, few variables, little judgment; and supervision required is
simple, direct and concrete.” [Emphasis added.] This assessment mirrors the language

defining SVP level-2 jobs. (Tr. 26) 20 C.F.R. §656.3.

       Further, as noted, the ALJ asked the VE to consider a hypothetical individual who

could perform jobs at SVP level 2 where, “the complexity of task can be learned by

demonstration or repetition within 30 days with few variables, little judgment.” There

was not an apparent unresolved conflict for the ALJ to resolve.

       Mr. Mooney relies on Thomas v. Berryhill, 881 F.3d 672 (8th Cir. 2018) and

Cessor v. Colvin, No. 6:15-CV-06050, 2016 WL 616490 (W.D. Ark. 2016) to support his

arguments, but both cases are distinguishable. In Thomas, the ALJ found that the

claimant could perform unskilled, sedentary work limited to the complexity of rote “1 to

2 step tasks” that involved “few variables and little judgment.” Id. at 676. The VE found

that she could perform two jobs: new accounts clerk and machine-tending. Id. Based on

the VE’s testimony, the ALJ found that the claimant was not disabled. The Commissioner

conceded that the VE had erred in suggesting that machine-tending was suitable work.

Thus, the court focused on whether the claimant could perform the job of new accounts

clerk. Id. at 677. Ultimately, the Court held that, because the ALJ had limited the

claimant to one-to-two step tasks and because working as a new accounts clerk required

SVP level 3 reasoning, there was an unexplained conflict between the expert’s testimony

and the DOT. Id. at 678. Thus, by incorporating the DOT definition of level-one

reasoning into the RFC, the ALJ had indicated that the claimant could perform only

occupations at that reasoning level. The case was remanded for resolution of the apparent

conflict. Id.
       Unlike the facts in Thomas, there is no apparent conflict here between the VE’s

identification of the job of fishing reel inspector, which is an SVP level 2 job, and the

ALJ’s finding that Mr. Mooney could perform a job where the complexity of the task is

learned by demonstration or repetition within 30 days. See DOT Appendix C, III, 01-02

Level Reasoning Development, 1991 WL 688702 (learning time for SVP 1 occupations

is a short demonstration only and for SVP 2 occupations it is anything beyond short

demonstration up to and including 1 month.) The ALJ specifically incorporated the

language of SVP 2 into the RFC and the hypothetical when he limited Mr. Mooney to

tasks that can be learned by demonstration or repetition within 30 days, with few

variables and little judgment.

       Mr. Mooney also relies on Cessor v. Colvin, 2016 WL 616490 (W.D. Ark. 2016),

where the claimant argued that the VE testimony could not be relied upon, because it

conflicted with the DOT. In that case, the ALJ found that Ms. Cessor could perform three

occupations that the DOT stated required an SVP 2 skill-level. The ALJ found the

claimant had the RFC for “simple job instructions learned by short demonstration or by

rote,” which the court concluded limited her to SVP 1 occupations. Cessor, 2016 WL

616490 at 3. Because the ALJ failed to resolve this conflict, the Court remanded the case.

       Cessor is not applicable to this case, because here there is not an obvious conflict

between the ALJ’s finding that Mr. Mooney could perform jobs with “few variables and

little judgment” and the requirements for the occupation of fishing reel inspector, which

is classified as an SVP 2 occupation requiring that the individual “apply commonsense

understanding to carry out detailed but uninvolved written or oral instructions” and
“[d]eal with problems involving a few concrete variables.” (Tr. 26) See DOT 732.684-

062, 1991 WL 679850; Appendix C, III, 01-02 Level Reasoning Development, 1991 WL

688702.

IV. Conclusion:

      There is substantial evidence to support the Commissioner’s decision to deny

benefits. The ALJ properly relied on the VE’s testimony to conclude at step five that

there are a significant number of jobs available in the national economy that Mr. Mooney

can perform. The finding that Mr. Mooney was not disabled within the meaning of the

Social Security Act, therefore, must be, and hereby is, AFFIRMED. The case is

dismissed, with prejudice.

      IT IS SO ORDERED this 13th day of August, 2019.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
